DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-232087, filed on 12/01/2017.

Response to Amendment
1. The amendment filed 08/20/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Schachner on 11/04/2021.

The application has been amended as follows: 

1-10. (Cancelled)
11. (Previously Presented) An apparatus comprising: 
one or more memories that store instructions; and 

generate a first data table including first text information by converting voice data to texts and associating the converted voice data with a corresponding voice data time stamp; 
generate a second data table including second text information by converting image data to texts and associating the converted image data with a corresponding image data time stamp; 
generate a third data table including integrated text information by integrating the generated first text information included in the first data table and the generated second text information included in the second data table, wherein the generated integrated text information includes (i) the first text information and the corresponding voice data time stamp and (ii) the second text information and the corresponding image data time stamp; and 
generate minutes by extracting text from the third data table including the generated integrated text information based on an appearance frequency of each word in the generated integrated text information including the first text information and the second text information.

12. (Previously Presented) The apparatus according to claim 11, wherein the minutes are generated by determining a text to be extracted out of the integrated text information and extracting the determined text from the integrated text information.

13. (Cancelled)

14. (Previously Presented) The apparatus according to claim 12, wherein all of texts generated based on the second text information are extracted out of the integrated text information.



16. (Previously Presented) The apparatus according to claim 12, wherein the text to be extracted is determined by giving a weight to a text including a word included in the second text information out of the integrated text information.

17. (Previously Presented) The apparatus according to claim 11, wherein the integrated text information is summarized for each item to be discussed and the minutes are generated.

18. (Previously Presented) The apparatus according to claim 17, wherein a time period is associated with each item of agenda, wherein a generation time is associated with each text included in the integrated text information, and wherein the minutes are generated such that a text generated during the time period associated with each item of agenda is associated with the item of agenda.

19. (Cancelled)

20. (Previously Presented) The apparatus according to claim 11, wherein the first text information is generated by performing speech recognition on the voice data.

21. (Previously Presented) The apparatus according to claim 11, wherein the second text information is generated by performing image recognition on characters included in the image data.



23. (Previously Presented) The apparatus according to claim 11, wherein the one or more processors are configured to execute the instructions stored in the one or more memories to further acquire the voice data from speech of a user.

24. (Previously Presented) The apparatus according to claim 11, wherein the one or more processors are configured to execute the instructions stored in the one or more memories to further acquire the image data by image capturing of characters entered by a user.

25. (Previously Presented) The apparatus according to claim 11, wherein the voice data and the image data are acquired from moving image data.

26. (Currently Amended) A system including an apparatus and a terminal that is capable of communicating with the apparatus, 
the apparatus comprising: 
                             one or more memories that store instructions; and 
                             one or more processors configured to execute the instructions stored in the one or 
more memories to: 
                                           generate a first data table including first text information by converting voice 

voice data time stamp; 
                                           generate a second data table including second text information by converting 
image data to texts and associating the converted image data with a corresponding image data time stamp; 
                                           generate a third data table including integrated text information by integrating 
the generated first text information included in the first data table and the 
generated second text information included in the second data table, wherein the generated integrated text information includes (i) the first text information and the 4APPL. No. 16/199,591ATTORNEY DOCKET No. CANO-4105 corresponding voice data time stamp and (ii) the second text information and the corresponding image data time stamp; and 
                                           generate minutes by extracting text from the third data table including the 
generated integrated text information based on an appearance frequency of 
each word in the generated integrated text information including the first text 
information and the second text information, and 
the terminal comprising: 
                             one or more memories that store instructions; and 
                             one or more processors configured to execute the instructions stored in the one or 
more memories to: 
                                           acquire voice data from speech of a user; acquire image data by image capturing 
of characters entered by a user; and 
                                           transmit the acquired voice data and the acquired image data to the apparatus, 
wherein the apparatus is configured to receive the acquired voice data and the acquired image data transmitted by the terminal.

27. (Previously Presented) The system according to claim 26, wherein the terminal receives an instruction for acquiring the image data from a user via a display screen during acquisition of the voice data.

28. (Previously Presented) The system according to claim 26, further comprising another terminal different from the terminal, wherein the another terminal electronically inputs data, and transmits the input data to the terminal, wherein the terminal receives the data transmitted from the another terminal, and wherein the terminal transmits the received data, the acquired voice data, and the acquired image data to the apparatus.

29. (Previously Presented) A method of controlling an apparatus, comprising: 
generating a first data table including first text information by converting voice data to 5APPL. No. 16/199,591ATTORNEY DOCKET No. CANO-4105 texts and associating the converted voice data with a corresponding voice data time stamp; 
generating a second data table including second text information by converting image data to texts and associating the converted image data with a corresponding image data time stamp; 
generating a third data table including integrated text information by integrating the generated first text information included in the first data table and the generated second text information included in the second data table, wherein the generated integrated text information includes (i) the first text information and the corresponding voice data time stamp and (ii) the second text information and the corresponding image data time stamp; and 
generating minutes by extracting text from the third data table including the generated integrated text information based on an appearance frequency of each word in the generated integrated text information including the first text information and the second text information.

30. (Previously Presented) The apparatus according to claim 11, wherein the one or more processors are configured to execute the instructions stored in the one or more memories to further generate the integrated text information by integrating the generated first text information and the generated second text information respectively for each acquisition time.

31. (Previously Presented) The apparatus according to claim 11, wherein the one or more processors are configured to execute the instructions stored in the one or more memories to further generate the texts by performing character recognition on a partial image which is a difference between an acquired image data and a previously-acquired image data.

Reasons for Allowance
Claims 11-12, 14-18 and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art of record does not disclose, “generating a third data table including integrated text information by integrating the generated first text information included in the first data table and the generated second text information included in the second data table, wherein the generated integrated text information includes (i) the first text information and the corresponding voice data time stamp and (ii) the second text information and the corresponding image data time stamp; and 
generating minutes by extracting text from the third data table including the generated integrated text information based on an appearance frequency of each word in the generated integrated text information including the first text information and the second text information.” 

The term “minutes” as claimed, did not have a special definition in the specification and therefore was given its customary meaning to those of ordinary skill in the art (MPEP 2111). “Minutes” also known as ‘minutes of a meeting’, supported by the specification in the background para [0002], is interpreted as a written record describing the events of a meeting.
Neither Nagpal nor Weber disclose, “generating minutes by extracting text from the third data table including the generated integrated text information based on an appearance frequency of each word in the generated integrated text information including the first text information and the second text information.”
Therefore, in combination with the other limitations of claim 11, it is allowed. Independent claims 26 and 29 recite the same limitations and are thus similarly allowed. Likewise, dependent claims 12, 14-18 20-25, 27-28 and 30-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178